Citation Nr: 0117307	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  99-22 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for chronic sinusitis; 
postoperative caldwell luc, nasal antral windows with 
revision and removal of nasal polyps; endoscopic sinus 
surgery; septoplasty with intranasal polypectomy; currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from August 1977 to 
December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied the benefit sought on 
appeal.   

For consistency and economy, the Board employs the term 
"sinusitis and postoperative nasal disability" to represent 
the service-connected chronic sinusitis; postoperative 
caldwell luc, nasal antral windows with revision and removal 
of nasal polyps; endoscopic sinus surgery; septoplasty with 
intranasal polypectomy.  

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which expanded the law 
relating to the duty to assist, and the need for notice to 
the veteran concerning searching for and obtaining records, 
substantiating claims, and completing an application for 
compensation benefits. The law applies to all claims pending 
on the date of enactment.  Pursuant to the VCAA, there is now 
an expanded duty to assist the veteran.  Accordingly, the 
case is now being reviewed by the Board based on all the 
evidence of record, and all pertinent laws, regulations, and 
Court decisions. 

Review of the claims folder reveals that in correspondence of 
July 2000, the veteran's wife raised a claim for 
apportionment of the veteran's VA compensation benefits.  
This matter is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The service-connected sinusitis and postoperative nasal 
disability is manifested primarily by chronic polyposis and 
sinusitis characterized by headaches, pain and pressure of 
affected sinus, and purulent discharge or crusting, after 
repeated surgeries.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
sinusitis and postoperative nasal disability have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.41, 4.42, 4.97, Diagnostic Code 6510-6514, 6522, 6523 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA shall make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for an 
increased evaluation.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The Board 
finds that all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, and 
no further development is necessary in order to comply with 
the VA's statutory duty to assist the veteran with the 
development of facts pertinent to his claim.  Specifically, 
the veteran has been afforded VA examinations, and records of 
reported treatment have been obtained.  The record contains 
the veteran's service records, and VA treatment and 
examination reports with relevant medical opinions; and 
statements from the veteran.  Additionally, the veteran has 
been apprised of the evidence needed to substantiate his 
claims.  See the September 1999 Statement of the Case issued 
during the pendency of the appeal.  Accordingly, the VA has 
made reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

In an October 1989 rating decision, the RO granted service 
connection for chronic sinusitis; postoperative caldwell luc, 
nasal antral windows with revision and removal of nasal 
polyps; endoscopic sinus surgery; septoplasty with intranasal 
polypectomy, evaluated as 50 percent disabling.  That rating 
has remained in effect since.  A December 1991 rating 
decision granted service connection for bronchial asthma, 
bilateral pneumothorax, evaluated as 10 percent; and for 
surgical scars, right and left chest of the thoracic area, 
evaluated at a noncompensable level.  The December 1991 
rating decision indicated that these two disabilities were 
proximately related to the service-connected sinusitis and 
postoperative nasal disability.  A November 1999 rating 
decision increased the assigned evaluation for the bronchial 
asthma disability to 60 percent, effective from August 1999.

The veteran's claim for an increased rating for his service-
connected sinusitis and postoperative nasal disability was 
received in February 1998.  As such, the rating period for 
consideration on this appeal is from one year prior to the 
date of receipt of the increased rating claim, through the 
present  See 38 C.F.R. § 3.400(o)(2).  Medical evidence on 
file consists of the veteran's service medical records, VA 
clinical records, and the reports of VA examinations.

On VA nose, sinus, larynx, and pharynx examination in April 
1998, the veteran complained that his polyps were growing 
back more rapidly than before, requiring more frequent 
procedures.  He reported symptoms including congestion, and a 
thick yellow post nasal discharge, which caused nausea when 
swallowing.  He reported that he could not breath through 
either side of his nose.  He was given steroids in February 
1998, which were of some help, and had been taking 
antibiotics since March 1998.  He had had six or seven sinus 
procedures and polypectomies.  He presently took 
pseudoephedrine and Reconase for the sinusitis.  He reported 
symptoms of chronic mid-facial pain, which was usually a 
pressure sensation and occurred approximately 70 percent of 
the time.  He reported waking with headaches daily, with 
varying symptoms from mild pressure to severe headache pain.  
The report noted a history of allergic rhinitis and was 
taking immunotherapy.  Other symptoms included Aspirin 
sensitivity and asthma.  The report noted that the veteran 
had no speech impairment and was not incapacitated by his 
illness.

On examination, the veteran had normal tympanic membranes.  
Examination of his nasal cavity revealed a slight deviated 
nasal septum to the left without obstruction.  Previous sinus 
surgery was apparent.  The middle turbinate on the right was 
scarred laterally with some polypoid change.  The veteran 
appeared to have some mucopus dripping down from the superior 
meatus on the right.  On the left, the veteran had middle 
meatal polyps.  The sinuses were nontender and there was 
yellow mucopus posteriorly.  The veteran was able to cough up 
some yellow crust.  CT examination revealed opacification of 
the ethmoid sinuses bilaterally and frontal sinuses.  The 
veteran had thickening of the left sphenoid sinus and 
opacification of the right one.  The examination report 
concluded with an impression that the veteran had chronic 
sinusitis and polyposis.  This was associated with the 
Aspirin sensitivity triad, which also includes asthma.  The 
examiner noted that this would be a chronic long-term disease 
as the polyps tend to reform despite the treatment modality 
used.

A report of VA respiratory examination in October 1999 
contains findings regarding the veteran's service-connected 
asthma disability.  That report also contains a diagnosis of 
chronic sinusitis with polyps and allergic rhinitis.

Recent VA clinical treatment records include various records 
reflecting periodic treatment for chronic sinusitis with 
recurrent nasal polyposis, asthma, allergic rhinitis and 
rhinosinusitis.  The most recent treatment note, in January 
2000, shows that the veteran was seen for a follow-up visit 
after he had developed acute sinusitis.  At the time of the 
January 2000 visit, he was feeling much better after three 
weeks of a prescribed Bactrim medication treatment.  He 
reported that he was sleeping well, had good exercise 
tolerance, no cough and little post nasal drip.  On 
examination, the oropharynx was clear and no post nasal drip 
was noted, and there was little cobble-stoning, and no nodes.  
The nose manifested pink mucosa, and no bleeding, ulceration 
or polyps were seen.  The assessment at that time was asthma 
and status post acute sinusitis that was well controlled at 
that time on the current medication regimen.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's sinusitis and postoperative nasal disability is 
currently evaluated as 50 percent disabling.  Various 
diagnostic codes may be considered in evaluating the 
veteran's sinusitis and postoperative nasal disability 
depending on the symptomatology involved.  The veteran's 
disability is currently evaluated under 38 C.F.R. § 4.97, 
Diagnostic Codes 6511-6513, which addresses impairment due to 
sinusitis.

The various types of sinusitis are rated under a general 
rating formula.  38 C.F.R. § 4.97, Diagnostic Codes 6510-
6514.  A maximum rating of 50 percent is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries. (Note: An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician).  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.  

Allergic or vasomotor rhinitis is rated in accordance with 38 
C.F.R. § 4.97, DC 6522.  A 10 percent rating is warranted 
when no polyps are present, but there is greater than 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  A maximum rating of 30 
percent is warranted when polyps are present.

Bacterial rhinitis is rated under 38 C.F.R. § 4.97, DC 6523.  
A 10 percent rating is warranted when there is permanent 
hypertrophy of the turbinates with greater than 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  A maximum rating of 50 percent is 
warranted when rhinoscleroma is present.

The recent medical evidence indicates that the veteran most 
recently had sinus surgery involving polypectomy in 1997.  
The assessment during the most recent treatment in January 
2000 was asthma and status post acute sinusitis that was well 
controlled at that time on the current medication regimen.  
Notwithstanding that assessment, however, the combined 
findings from the April 1998 VA examination and other recent 
VA treatment records are consistent with the criteria 
required for a 50 percent evaluation under 38 C.F.R. § 4.97, 
Diagnostic Codes 6510-6514, of near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  

However, in this case, the Board notes that the veteran is 
already assigned the maximum 50 percent rating allowable 
pursuant to the pertinent diagnostic codes discussed above.  

In his November 1999 VA Form 9, the veteran asserted that his 
service-connected sinusitis and postoperative nasal 
disability had progressively worsened over the years, and 
adversely affected his asthma disability.  However, the Board 
notes that the veteran has a separate service connection 
status for bronchial asthma, bilateral pneumothorax, which is 
assigned a current rating of 60 percent under the pertinent 
diagnostic criteria.  The evaluation of this disability is 
not before the Board at this time.

As the veteran's sinusitis and postoperative nasal disability 
is already rated at the maximum rating under the pertinent 
codes discussed above, an evaluation in excess of 50 percent 
is not warranted.  Moreover, there is no medical evidence 
showing symptomatology of this disability to warrant 
consideration under any other code that would provide for an 
evaluation in excess of 50 percent.

Based on the foregoing, the Board finds that an evaluation in 
excess of 50 percent for the veteran's sinusitis and 
postoperative nasal disability is not in order.  In reaching 
the foregoing determination, the Board has considered the 
complete history of the veteran's sinusitis and postoperative 
nasal disability.  The Board has also considered the current 
clinical manifestations of this disability and its effect on 
the veteran's earning capacity, as well as the effects upon 
his ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, for the reasons stated, the Board finds no 
regulatory provisions that would support the assignment of a 
higher rating.  As the preponderance of the evidence is 
against the claim for an increase, the benefit of the doubt 
doctrine is not applicable, and the veteran's claim for an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b).  However, the Board has not been presented with 
such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The evidence 
of record shows that the veteran has not been hospitalized 
recently for treatment of his sinusitis and postoperative 
nasal disability.  Based on this information, the Board finds 
that the RO did not err in failing to refer this claim to the 
Director of the Compensation and Pension Service for an 
initial determination.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996).


ORDER

An increased evaluation for a sinusitis and nasal disability 
is denied.




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

